Citation Nr: 0307341	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-05 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from September 1966 to 
December 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1994 decisions by the 
Boston, Massachusetts, VARO.  The Board remanded the appeal 
to the RO for additional development in August 1998 and May 
2001.  


REMAND

As indicated above, the Board remanded the appeal to the RO 
in August 1998 primarily for an examination to determine the 
etiology and, if possible, the date of onset of the veteran's 
current psychiatric problems.  In February 1999, a panel of 
VA psychiatrists determined that the veteran did not meet the 
criteria for PTSD.  The diagnoses rendered were: rule out 
adjustment disorder with anxious mood and rule out 
generalized anxiety disorder.  In May 2001, the Board 
remanded the appeal to have the file reviewed by the same 
psychiatrists that had conducted the February 1999 
examination for an opinion as to whether any identified 
psychiatric disorder developed during service or was 
otherwise related to service.  

The evidence shows that the claims file was reviewed by a VA 
physician in August 2001.  However, that psychiatrist was not 
involved in the February 1999 psychiatric examination, and no 
explanation was offered as to why the file wasn't reviewed by 
the panel of psychiatrists or at least by the psychiatrist 
who signed the original report, as directed by the Board.  
The physician indicated that his opinion was based on the 
veteran's self-described history of psychiatric problems 
since service, and he concluded that it was likely that the 
"pathology" identified on the February 1999 VA examination 
report was related to service.  The examiner offered no 
explanation for his conclusion nor did he point to any 
specific evidence of record to support his opinion.  

Regarding the skin disorder, the Board requested a 
dermatological examination to determine the nature and 
etiology of any identified skin disorder, and for an opinion 
as to whether any identified skin disorder was manifest in 
the first post-service year.  Although a diagnosis of 
pruritic dermatitis was rendered, the examiner did not offer 
an opinion as to the date of onset of the skin disorder or 
whether it was related to military service.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance. 

In view of the fact that the most recent VA psychiatric 
examination was conducted more than four years ago, and the 
requested opinions for each disability were not provided, the 
Board finds that a more contemporary examination should be 
undertaken prior to appellate consideration.  

Additionally, the Board notes that while the veteran was 
informed of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) in the prior remand, no further action was 
undertaken by the RO to inform him of what the law entails.  
The supplemental statement of the case (SSOC) issued in July 
2002 does not provide any discussion on VCAA or include the 
provisions of 38 C.F.R. § 3.159, which explains the VA duty 
to assist.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran, in 
writing, and advise him of the evidence 
needed to prevail in his claims for 
service connection.  The RO should 
further inform him of his right to submit 
any additional argument and/or evidence 
in support of his claim.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
etiology and, if possible, the date of 
onset of his current psychiatric 
problems.  The claims folder and a copy 
of this remand must be made available to 
the psychiatrist for review, and the 
psychiatrist should indicate for the 
record that the file was reviewed.  All 
appropriate testing necessary to arrive 
at a diagnosis should be performed in 
connection with this examination.  If an 
acquired psychiatric disorder is 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the disorder had its 
onset in service or was otherwise related 
to military service.  The examiner should 
describe the findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

4.  The veteran should be should be 
afforded a VA dermatological examination 
to determine the correct diagnosis, 
etiology and, if possible, date of onset 
of any identified skin disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the 
dermatologist for review, and the 
examiner should indicate that the file 
was reviewed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified skin disorder had its onset in 
service or is otherwise related to 
service.  The physician should provide a 
complete rationale for all opinions 
offered.  If the physician is unable to 
make any determination, the reasons 
should be stated.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

5.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners responded to all questions 
posed.  In addition, the RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000 and the 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2002).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the VCAA.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


